People v Boldt (2020 NY Slip Op 05433)





People v Boldt


2020 NY Slip Op 05433


Decided on October 2, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 2, 2020

PRESENT: CENTRA, J.P., CARNI, LINDLEY, CURRAN, AND TROUTMAN, JJ. (Filed Oct. 2, 2020.) 


MOTION NO. (1200/19) KA 19-00378.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vJONATHAN E. BOLDT, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for reargument denied.